DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Claim 5 recites the limitation “a number of spring elements”.  It is unclear how many “a number” is referring to, i.e. one, or at least one or at least two.  Claims are examined as best as understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worthington (U.S. Patent No. 3,379,237).
Regarding claims 1 and 13, Worthington discloses a building panel (A) adapted to be mounted at a ceiling or wall of a room (Col. 1, lines 27-32) so that a framework (C, D) of the building panel has a room-facing side and a building-facing side, wherein the framework (C, D) includes a peripheral frame formed by frame profile members (20, 21, 26, 28, 30, 37, 39) and a plate member (33) extending between the frame profile members, wherein a textile (B) is extended over the room-facing side of the framework (C, D) between the frame profile members (20, 21, 26, 28, 30, 37, 39), and wherein each edge (51) of the textile (B) is attached to a corresponding frame profile member (20, 21, 26, 28, 30, 37, 39) by means of a spring-biased tensioning mechanism (34), characterized in that at least some of the frame profile members (20, 21, 26, 28, 30, 37, 39) are formed by bending a corresponding edge area (34) of a metal plate (D) forming the plate member (33), thereby forming said frame profile members (20, 21, 26, 28, 30, 37, 39) in one piece with the plate member (33), in that said edge area (31) of the metal plate (D) forms a rounded outer edge (31) connecting a room-facing side of the plate member (33) with a building-facing side of the corresponding frame profile member (20, 21, 26, 28, 30, 37, 39), in that the building-facing side of the corresponding frame profile member (20, 21, 26, 28, 30, 37, 39) includes a first oblique plate section (H) of the metal plate (D) forming an acute angle (G) with the plate member (33) and having a first end and a second end (23), the first end being connected to the rounded outer edge, in that the textile (B) is bent about the rounded outer edge (31) of said profile members (20, 21, 26, 28, 30, 37, 39), and in that an edge element (39) attached along the corresponding edge (51) of the textile (B) is adapted to slide along the first oblique plate section (H) of the metal plate (D) and is spring-biased in the direction of the second end of the first oblique plate section (H) of the metal plate (D).
Regarding claim 2, Worthington discloses the first end of the first oblique plate section (H) of the metal plate (D) is connected to the rounded outer edge (31) by means of a first intermediate plate section (plate section between other sections) extending at an angle in relation to the first oblique plate section (H).
Regarding claim 3, Worthington discloses the first intermediate plate section and the plate member (33) tapers in relation to each other in the direction of the Page 3 of 7Application No. HerewithExaminer: UnassignedAttorney Docket No. 30766.8007Art Unit: UnassignedPreliminary Amendmentrounded outer edge (31) or the first intermediate plate section extends in parallel to the plate member (33).
Regarding claim 4, Worthington discloses adjacent first and second frame profile members (20, 21, 26, 28, 30, 37, 39) formed by bending corresponding edge areas of the metal plate (C, D) forming the plate member (33) are mutually connected by means of a corner piece (F) fitting between the plate member (33) and the respective first intermediate plate sections of the first and second frame profile members (21,30), said corner piece (F) being a massive element and being produced by moulding.
Regarding claim 14, Worthington discloses a second oblique plate section (28) of the metal plate (D) extending between a first end and a second end thereof and preferably being at least substantially parallel to the first oblique plate section (intermediate plate section between other sections) is formed by bending said edge areas of the metal plate (D) so that the first end of the second oblique plate section (28) is connected to the second end of the first oblique plate section, whereby a channel (32) is formed between the first oblique plate section and the second oblique plate section (28), and whereby an edge element (39) attached along the corresponding edge (51) of the textile (B) is adapted to slide into said channel (Formed by 28-32).

Allowable Subject Matter
Claims 5-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest a building panel having a peripheral frame formed by frame profile members, a plate member extending between the frame profile members, a textile extending over a room-facing side of the framework and between the frame profile members, each edge of the textile being attached to a corresponding frame profile member by a spring biased tensioning member mechanism, an edge element being attached along the corresponding edge of the textile, wherein the edge element is spring biased by means of a number of spring elements extending through corresponding cut-outs in the edge area of the metal plate as recited in claim 5 in combination with claim 1 in its entirety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633